Citation Nr: 1447653	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-09 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a coccyx disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2003 to November 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.  

This appeal was previously presented to the Board in February 2014, at which time it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal was previously presented to the Board in February 2014, at which time it was remanded for additional development, to include a VA examination and opinion.  The Veteran was scheduled for a VA examination in August 2014, but did not report for his scheduled examination.  In September 2014, however, the Veteran contacted VA and stated he missed the scheduled examination due to jury duty.  He also stated his willingness to report for a rescheduled examination.  As this absence was for good cause, another VA medical examination should be afforded the Veteran.  The Veteran is reminded that a failure to report for VA examination could result in the adjudication of his claim based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent medical records not already received from the Chattanooga Community Based Outpatient Clinic and any other VA facilities at which the Veteran has received treatment.  If no such records are available, that fact should be noted for the record.  
 
2.  Schedule the Veteran for an examination by an examiner with sufficient expertise to determine the nature and etiology of any current coccyx disability.  Provide the examiner with the claims file for review in conjunction with the examination.  The examiner should review the claims file and perform all indicated studies. 

The examiner should provide an opinion, based on examination results and the record, regarding whether it is at least as likely as not (a 50 percent or greater probability) that any current coccyx disability is etiologically related to an in-service injury, disease, or event.

The opinion must consider all pertinent medical history and contain a detailed description of any disabilities, the medical basis for any diagnosis, and a complete medical rationale.  In responding to this inquiry, the examiner should address the Veteran's April 2010 in-service diagnosis of a coccyx contusion and the August 2010 VA examiner's diagnosis of coccydynia.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

